Per Curiam,
This proceeding by quo warranto challenges the right of the defendants or either of them to construct and operate a street railway on York street from Fourth street to Twentieth street in the city of Philadelphia. To the joint and several answers of the defendants, a general replication was filed by the commonwealth ; and the parties having agreed to dispense with trial by jury under the provisions of the act of 1874, the learned court received the evidence, found the facts and drew therefrom the following conclusions of law :
(1) That the act of November 22,1873, authorizes the Union Passenger Railway Company, subject to the .consent of councils, to lay and operate railway tracks on Yotk street between Fourth street and Twentieth street in said city; and
(2) That judgment should be entered, in favor of the defendants.
The facts so found, together with a full consideration of the questions involved and leading up to these conclusions, are all clearly and concisely stated in the opinion of the learned judge of the court below. As will be seen therein, the defendants base their right, to construct and operate the railway in question, upon said act of November 23, 1873, and the ordinance approved October 28, 1890. In addition to the powers theretofore granted to said Union Passenger Railway Co., the first section of said act authorizes it to extend its routes on certain specified streets in said city, “ and such other street or streets south of Christian street west of Twentieth street north of Columbia avenue and east of Third street as the councils .... may'from time to time permit or authorize to be used by said company with single or double tracks.”
Two of said streets,—Christian in the southerly and Columbia avenue in the northerly section of the city,—run nearly east and west, and both are crossed at right angles by the other two,—Third and Twentieth streets—while York street, the lo-. cus quo, is north of and parallel with Columbia avenue.
The commonwealth’s contention is that the clause above quoted was not intended to embrace any street other than those streets and parts of streets within the lines of the. southwesterly angle formed by the intersection and extension of the lines of Christian and Twentieth streets, and also those within *30the lines of the northeasterly angle formed by the intersection and extension of the lines of Third street and Columbia avenue. If the clause had been so worded as to read “ South of Christian street and west of Twentieth street, north of Columbia avenue and east of Third street,” there would be some ground for holding that streets and parts of streets, not within the lines of one or the other of said angles, were intended to be excluded; but there is nothing in the act itself or in its title, or dehors both, to justify any other construction than that given by- the court below. Everything that is necessary to be said on the subject will be found in the clear, concise and exhaustive opinion of its learned president; and on it we affirm the judgment.
Judgment affirmed.